Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The restriction requirement is hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend claim 22, lines 16 and 17 (last two lines) as follows:
	“lysine at position corresponding to position 15 of SEQ ID NO: 1; and asparagine at position corresponding to position 17 of SEQ ID NO: 1.”.

	Please amend claim 31 as follows:
	Change the semicolon between “SEQ ID NO: 4 (KFCFRVCYRGICYRRCRD)” and “SEQ ID NO: 5” to a comma (see line 3).
	Change “SQE ID NO: 10” of line 6 to “SEQ ID NO: 10”.
	Insert “or” between “(KWCFRVCYRGICYHRCRD),” and “SEQ ID NO: 11” (see the last line).
amend claim 32 as follows:
	“The amino acid sequence according to claim 31 comprising SEQ ID NO: 1, SEQ ID NO: 3, or SEQ ID NO: 11.”.
Reasons for Amendments
	The amendment to claim 22 was necessary to add “and” and a period at the end of the claim.

	The amendments to claim 31 were necessary to maintain consistent use of commas in the claim, to correct the typographical error of “SQE”, and to include “or”.	

	The amendment to claim 32 was necessary to add commas between the Markush members and to change “SEQ ID NO: 12” to “SEQ ID NO: 11” (see claim 31 from which claim 32 depends).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: SEQ ID NOs: 1-11 and 29 or variants as claimed of SEQ ID NO: 1 are free of the prior art. Please note: in order to be considered non-naturally occurring, the peptide must maintain either the aspartic acid at the C-terminus (i.e. SEQ ID NOs: 1-11) or a proline at the N-terminus and an aspartic acid at the C-terminus (i.e. SEQ ID NO: 29). All of the one, two, three, or four amino acid substitutions of claims 22, 30, 51, 53, 54, 56, and 58 are only the specific substitutions referred to in independent claim 22 (see lines 6-17) due to the direct or indirect dependency of claims 30, 51, 53, 54, 56, and 58 on independent claim 22. One of skill in the art could readily ascertain how the position numbers for SEQ ID NO: 1 correspond to SEQ ID NO: 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER D STEELE/            Primary Examiner, Art Unit 1658